EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Guebert on 6/7/2021.

The application has been amended as follows: 
	Claim 10: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11: The prior art, taken alone or in combination, fails to teach that the ceramic foam filter is spaced apart from the mould opening of the mould; in combination with other claimed elements as set forth in claims 1 and 11.

	The closest prior arts are Rathner (WO 2014/190366, cited by applicant, see US 9,895,743 B2 for English translation), Watanabe et al. (US 2004/0045693, hereinafter Watanabe), Paine (US 5,335,711, previously cited), and Goettsch et al. (US 2016/0221079 Al, hereinafter Goettsch, previously cited). The teachings of Rathner in view of Watanabe, Paine, and Goettsch have been discussed in paragraph 4 of previous office action mailed on 2/19/21.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

6/7/2021